825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John William LONCHAR, Petitioner-Appellant,v.Theodore KOEHLER, Warden of Marquette Branch Prison, andFrank J. Kelley, Michigan Attorney General,Respondents-Appellees.
No. 87-1155
United States Court of Appeals, Sixth Circuit.
July 31, 1987.

ORDER
Before KENNEDY, JONES and NELSON, Circuit Judges.


1
This matter is before the court upon consideration of the appellant's responses to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  He states that there was a delay in receiving the district court's decision because it was mailed to the wrong institution and that he has no knowledge of Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  Appellant has also filed a motion for appointment of counsel.


2
It appears from the record that the final order was entered December 3, 1986.  The notice of appeal filed on January 14, 1987, was 12 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this court cannot enlarge the time for filing a notice of appeal.  The time for filing a notice of appeal begins to run from the date of entry of the judgment, not its receipt.  Pryor v. Marshall, 711 F.2d 63 (6th Cir. 1983).


4
It is ORDERED that the motion for counsel be denied and the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.